Dickerson, J.
The statute allows an appeal to be taken from the decision of comity commissioners in certain specified eases, “after it has been entered of record and before the next term of the supreme judicial court in the county, where the proceedings originated.” R. S., c. 18, § 37. An appeal thus taken “may be entered and prosecuted” in the appellate court.
Appeals from county commissioners are regulated exclusively by statute. No such appeals are allowable unless they are authorized by the statute. Hence, the statutes upon this subject should be strictly construed. Where the statute authorizes an appeal to be taken from the decision of the county commissioners “after it has been entered of record,” it cannot be construed to allow an appeal to be taken before that is done. So, when it authorizes an appeal “before the next term of the supreme judicial court in the county,” it cannot be construed to sanction an appeal after, or during such term. The statute is not a machine in the hands of the court, capable of being adjusted to suit the exigencies of the occasion, and thus enable parties to escape the legal consequences of their laches and mistakes. When the statute provides that a thing may be done, and prescribes the time and mode of doing it, these directions should be strictly followed.
In this case the statute then in force required that the particular acts necessary to constitute an appeal, should be performed before the next term of the appellate court at which the appeal might be prosecuted. The appellants did not do this, and for that cause the presiding justice very properly ordered the appeal to be dismissed. Exceptions overruled.
Appleton, C. J., Walton, Barrows, Virgin and Peters, JJ., concurred.